UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-3115



STEVEN KROPELNICKI, JR.,

                                            Plaintiff - Appellant,

          versus

UNITED STATES OF AMERICA,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Asheville. Lacy H. Thornburg, District
Judge. (CA-94-186-1)


Submitted:   July 23, 1996                 Decided:   July 30, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Steven Kropelnicki, Jr., Appellant Pro Se. Mark Bernard Stern,
Michael Scott Raab, UNITED STATES DEPARTMENT OF JUSTICE, Washing-
ton, D.C., for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order adopting the

magistrate judge's recommendation to dismiss his complaint chal-

lenging the constitutionality of Title XI of the Violent Crime Con-

trol and Law Enforcement Act of 1994. We have reviewed the record

and the district court's opinion accepting the recommendation of
the magistrate judge and find no reversible error. Accordingly, we

affirm on the reasoning of the district court. Kropelnicki v.
United States, No. CA-94-186-1 (W.D.N.C. Nov. 3, 1995). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2